Potter, Justice.
In this cause a demurrer was sustained to the petition for a writ of prohibition. (12 Wyo., 547; 76 Pac., 680.) The relator has filed an amendment to the petition, and the respondents have filed a motion to strike the amendment from the files. The effect of the amendment is that in argument before the District Court on the application of the relator and others for leave to enforce certain securities against the receiver, and in support of objections to the sale by the receiver of certain cattle on which the relator claimed a lien by mortgage, the point was orally made that the court was without jurisdiction. It is doubtful if the facts set forth by the amendment sufficiently presented the objection to jurisdiction to furnish a basis for the issuance of an order prohibiting- further proceedings.
But so far as the order of the District Court is concerned that directed the sale of cattle to pay the receiver’s expenses, on which the relator claimed a lien; and so far as it denied *186the application of relator to enforce its securities upon property in the receiver’s possession, the same has been reversed, and,' by an opinion this day delivered, a rehearing therein has been denied. The petition for prohibition prays that the District Court and the respondents be restrained from proceeding further in the receivership proceeding pending in this cause; and that upon a hearing such writ be made absolute. An alternative writ of prohibition was issued whereby the respondents were commanded to refrain from any further proceedings in the receivership until the further order of the court, and that they show cause why they should not .be absolutely restrained from any further proceedings in the receivership, and in the action wherein the receiver was appointed.
It now appears that by the final action of this court in the proceedings in error that complained of the same orders mentioned and complained of in the petition for prohibition, such orders have been reversed, and the cause remanded for further proceedings not in conflict with the opinion of this court. It is clear, we think, that the District Court had jurisdiction to appoint the receiver, or at least that the relator cannot complain thereof, and that the court should not be prohibited from further proceeding in the matter of the receivership in such manner as the law permits.
We are of the opinion, therefore, that no good reason exists for continuing the prohibitive writ, nor for the further continuance of this cause. The alternative writ will be dissolved, and the petition for prohibition dismissed.
Corn, C. J., concurs.